PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.
                                           No. 11-4654
LARRY JUNIOR COPELAND, a/k/a
La-la,
             Defendant-Appellant.
                                      
        Appeal from the United States District Court
 for the Eastern District of North Carolina, at Wilmington.
          James C. Dever III, Chief District Judge.
                    (7:10-cr-00066-D-1)

                Argued: December 7, 2012

                Decided: February 25, 2013

  Before MOTZ, DUNCAN, and WYNN, Circuit Judges.



Dismissed in part and affirmed in part by published opinion.
Judge Duncan wrote the opinion, in which Judge Motz and
Judge Wynn joined.


                        COUNSEL

ARGUED: Seth Allen Neyhart, STARK LAW GROUP,
PLLC, Chapel Hill, North Carolina, for Appellant. Kristine L.
Fritz, OFFICE OF THE UNITED STATES ATTORNEY,
2                 UNITED STATES v. COPELAND
Raleigh, North Carolina, for Appellee. ON BRIEF: Thomas
G. Walker, United States Attorney, Jennifer P. May-Parker,
Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appel-
lee.


                         OPINION

DUNCAN, Circuit Judge:

   Larry Junior Copeland pleaded guilty to distributing five or
more grams of crack cocaine, in violation of 21 U.S.C.
§ 841(a)(1). As part of his plea agreement, Copeland waived
his right to appeal. Despite the waiver, Copeland now argues
that the district court incorrectly calculated the applicable
Sentencing Guidelines range and imposed an "illegal" and
substantively unreasonable sentence. He also contends that
the district court’s denial of his motion to continue his sen-
tencing hearing was an abuse of discretion, and that his attor-
ney’s failure to make a pre-hearing motion for a continuance
constituted ineffective assistance of counsel. The government
seeks to enforce Copeland’s appeal waiver and has moved to
dismiss this appeal. For the reasons that follow, we grant the
government’s motion to dismiss with regard to the sentencing
issues that fall within the scope of Copeland’s valid appeal
waiver and affirm as to his contentions regarding the continu-
ance.

                              I.

                              A.

   After Copeland sold 28.7 grams of cocaine and 39.2 grams
of crack cocaine to a confidential informant in early 2010, the
government charged him, on June 2, 2010, with one count of
distributing five or more grams of cocaine (Count One) and
                    UNITED STATES v. COPELAND                        3
one count of distributing five or more grams of crack cocaine
(Count Two), both in violation of 21 U.S.C. § 841(a)(1). Sub-
sequently, on June 28, 2010, the government provided Cope-
land notice, as required by 21 U.S.C. § 851, of its intent to
seek an enhanced sentence under 21 U.S.C. § 841(b)(1)(B),
based on Copeland’s "prior conviction for a felony drug
offense."1

  On February 22, 2011, Copeland pleaded guilty to Count
Two, distribution of five or more grams of crack cocaine. The
parties memorialized their plea agreement in a six-page docu-
ment in which the government agreed to move to dismiss
Count One. In paragraph 2c of that agreement, Copeland con-
sented:

      To waive knowingly and expressly the right to
      appeal whatever sentence is imposed, including any
      appeal pursuant to 18 U.S.C. § 3742, reserving only
      the right to appeal from a sentence in excess of the
      applicable advisory guideline range that is estab-
      lished at sentencing, and further to waive any right
      to contest the conviction or the sentence in any post-
      conviction proceeding, including any proceeding
      under 28 U.S.C. § 2255, excepting an appeal or
      motion based upon grounds of ineffective assistance
      of counsel or prosecutorial misconduct not known to
      the Defendant at the time of the Defendant’s guilty
      plea.

S.J.A. 78-79. The waiver provision reserved the government’s
right to appeal. Id. at 79 ("The foregoing appeal waiver does
not constitute or trigger a waiver by the United States of any
of its rights to appeal provided by law."). The agreement also
set out the statutory sentencing ranges mandated by
  1
   A felony drug offense is "an offense that is punishable by imprison-
ment for more than one year under any law of the United States or of a
State." 21 U.S.C. § 802(44).
4                  UNITED STATES v. COPELAND
§ 841(b)(1)(b): a five- to forty-year term of imprisonment and
at least four years of supervised release for distribution of five
or more grams of crack cocaine, increased to ten years to life
imprisonment and at least eight years of supervised release by
the statutory enhancement. Id. at 80-81. The agreement states
that "even if a sentence up to the statutory maximum is
imposed, the Defendant may not withdraw the plea of guilty."
Id. at 81.

   Before accepting Copeland’s plea, the district court
explained the sentencing ranges and the appeal waiver and
questioned Copeland as to his understanding of those terms.
The court first addressed a group of defendants, including
Copeland, instructing them to make sure they "heard and
understood" the court’s comments. J.A. 21. Copeland indi-
cated that he was represented by counsel, with whom he had
discussed his case, and that he was "completely and fully sat-
isfied with [her] legal services." Id. at 31. During the subse-
quent individual plea colloquy, the district court questioned
Copeland as to his age and education level, which Copeland
indicated included some college experience, and confirmed
that Copeland recognized the import of his guilty plea.

   After finding Copeland competent to proceed, the court
explained that potential sentences included "not less than five
years imprisonment, no more than forty years imprisonment,
[and] at least four years of supervised release," but if Cope-
land was "subject to the enhancement under 21 U.S.C. § 851"
"the potential penalties increase to a maximum term of
imprisonment of life, a minimum term of imprisonment of ten
years, [and] a minimum term of supervised release of eight
years." J.A. 36-37. Copeland indicated his understanding of
the potential penalties. He then confirmed that he had "read
and discuss[ed] [the] entire plea agreement with [his] lawyer"
before signing it and "underst[ood] each term" in it. Id. at 39.

  The district court then specifically addressed Copeland’s
appeal waiver by reading it aloud and asking Copeland if he
                       UNITED STATES v. COPELAND                            5
"underst[ood] the appellate rights [he was] giving up in that
paragraph." J.A. 40. Copeland replied, "Yes, sir." Id. The
court cautioned that the plea contained no promise of a partic-
ular sentence and that Copeland could receive the statutory
maximum. The court then accepted Copeland’s guilty plea,
finding it "freely and voluntarily" entered. Id. at 45.

                                      B.

   Before his June 9, 2011 sentencing hearing, the government
relied on two of Copeland’s prior state felonies to enhance the
applicable statutory sentencing and advisory Guidelines
ranges.

   First, the government relied on Copeland’s 2008 North
Carolina conviction for felony possession of cocaine as a
"prior conviction for a felony drug offense" to enhance the
statutory sentencing range to ten years to life.2 J.A. 13, 14a.
Second, in preparing the PSR, the probation officer desig-
nated Copeland a "career offender" under United States Sen-
tencing Guidelines § 4B1.1, based on two more prior felonies:
a different 2008 North Carolina cocaine possession and manu-
facture felony3 and a 1999 felony for assault with a deadly
weapon.4 The career offender designation increased Cope-
  2
     The 2008 North Carolina felony conviction, located in Copeland’s Pre-
Sentence Report ("PSR") at Paragraph 14, carried a minimum sentence of
eight months and a maximum sentence of ten months. J.A. 14a; S.J.A. 89.
   3
     Copeland also received eight to ten months’ imprisonment for the 2008
North Carolina conviction for felony possession and manufacture of
cocaine, listed at Paragraph 18 of the PSR. S.J.A. 90, 95.
   4
     Under § 4B1.1:
      A defendant is a career offender if (1) the defendant was at least
      eighteen years old at the time the defendant committed the instant
      offense of conviction; (2) the instant offense of conviction is a
      felony that is either a crime of violence or a controlled substance
      offense; and (3) the defendant has at least two prior felony con-
      victions of either a crime of violence or a controlled substance
      offense.
U.S.S.G. § 4B1.1(a).
6                 UNITED STATES v. COPELAND
land’s Guidelines range from 70 to 87 months to 188 to 235
months.

   Although Copeland could have received a maximum of ten
months’ imprisonment for each of the two state drug-related
felonies, under our then-circuit precedent in United States v.
Harp, a defendant’s federal sentence could be enhanced based
on conviction for a state felony "punishable" by more than
one year of imprisonment if "any defendant charged with that
crime could receive a sentence of more than one year," even
if the defendant himself could not receive such a sentence.
United States v. Harp, 406 F.3d 242, 246 (4th Cir. 2005)
(emphasis in original).

                              C.

   Two months after Copeland’s sentencing hearing, we over-
ruled Harp and held that we must examine the sentence the
defendant could have actually received when determining
whether a state conviction can serve as a predicate felony for
federal sentencing enhancement. United States v. Simmons,
649 F.3d 237 (4th Cir. 2011) (en banc). That is, if a particular
defendant "‘could not have received a sentence in excess of
twelve months’ for his [state] conviction," the government
cannot use it as a predicate for federal sentencing enhance-
ment purposes. Id. at 239-40, 249 (quoting United States v.
Simmons, 340 F. App’x 141, 143 (4th Cir. 2009)).

   Copeland now argues, and the government concedes, that
he no longer qualifies for the sentencing enhancements he
received under § 841 and § 4B1.1 because the two drug-
related state felonies the government used as predicates no
longer qualify as felonies, as Copeland "‘could not have
received a sentence in excess of twelve months’" for those
convictions. Id. at 239-40.

                              D.

  At Copeland’s June 9, 2011 sentencing hearing, the district
court accepted the PSR as accurate. Copeland did not file
                  UNITED STATES v. COPELAND                   7
written objections to the PSR, and when asked for objections
at the hearing, Copeland’s counsel said:

    [T]he only thing I would like to do is just to preserve
    for the record Paragraph 18. I was hoping that the
    Simmons rehearing would come back before now.
    Just at that Paragraph 18 that makes him a career
    offender . . . I would just like to preserve for the
    record that I would like to object to that.

J.A. 58. The court overruled the objection in light of our pre-
cedent in Harp and speculated that the Supreme Court’s then
three-day old ruling in McNeill v. United States, 131 S. Ct.
2218 (2011), might affect our then-pending en banc opinion
in Simmons.

   At that point, the government noted that the PSR incor-
rectly set the statutory penalty range at five to forty years;
with the statutory sentencing enhancement, the PSR should
have set the range at ten years to life. After the government
clarified the correct statutory range, counsel for Copeland
moved to continue the sentencing for two reasons: first,
because Copeland claimed he was not "prepared for the 10 to
life" sentence and second, because counsel stated she and
Copeland were unfamiliar with McNeill. J.A. 60.

   The district court found "no reason to continue" based on
counsel’s unfamiliarity with McNeill, as her objection to
Copeland’s classification as a career offender had been pre-
served in her objection about Simmons and Paragraph 18 of
the PSR. J.A. 60. With respect to the applicable sentencing
range, the district court ruled that the government had pro-
vided § 851 notice to Copeland of its intent to seek the
enhanced range and had included the ten to life range in the
signed plea agreement. The court explained that the enhanced
range would not "change by continuing this matter." Id. at 60.
8                     UNITED STATES v. COPELAND
   After announcing the Guidelines range as 188 to 235
months, the court heard statements from defense counsel, the
government, and Copeland himself before turning to the
applicable sentence. The court stated that it had "considered
all arguments that [defense counsel] made on [Copeland’s]
behalf" as well as Copeland’s statement and the Guidelines
range. J.A. 66. It turned to the 18 U.S.C. § 3553(a) sentencing
factors, noting that it had "considered all those factors" even
if it did not "mention each one individually." Id. at 67. The
court found the "nature and circumstances of the offense" to
be "serious." Id. It noted that Copeland was intelligent and
had some vocational skills, but had not "really worked at an
honest job" and had "made . . . money other ways." Id. The
court indicated concern that Copeland had "been convicted of
a variety of felonies," "includ[ing] violent conduct," id. at 68,
and also recognized Copeland’s need for drug treatment. At
that point, "having fully considered the entire record, the
arguments of counsel, [and Copeland’s] statement" the court
announced a mid-range sentence of 216 months and a term of
supervised release of eight years.5 Id. at 68-69, 71. The court
also announced an alternative variant sentence:

        I do announce that having fully considered the entire
        record in this case, that even if there has been a mis-
        calculation of the advisory guideline range pursuant
        to United States v. Keene, 470 F.3d 1347 (11th Cir.
        2006) and the Fourth Circuit’s decision in United
        States v. Savillon-Matute, which was issued on Feb-
        ruary 18, 2011, the court announces an alternative
        variant sentence. I would impose the very same sen-
        tence even if I have incorrectly calculated the advi-
    5
    In its brief and at oral argument, the government contended that the
district court exceeded its statutory authority in sentencing Copeland to
eight years of supervised release and asked that his term of release be
reduced to three years. Appellee’s Br. at 24 n.4. After oral argument, the
government moved to submit supplemental briefing retracting its conces-
sion and request regarding the term of supervised release, which we
granted. Notably, Copeland did not file a response.
                  UNITED STATES v. COPELAND                  9
    sory guideline range, having fully considered all the
    3553(a) factors.

Id. at 70. The court reminded Copeland that he had waived his
right to appeal. Id. at 71. This appeal followed.

                              II.

   On appeal, Copeland contends that the district court erred
in classifying him as a career offender and that his 216-month
sentence is substantively unreasonable. Specifically, Cope-
land argues that, in light of Simmons, he should not have been
subject to the enhanced statutory sentencing range under
§ 841(b)(1)(B) or designation as a career offender under
§ 4B1.1, since he could not have received more than one year
of imprisonment for the state felonies used as predicates for
the enhancements. Copeland also contends that, because the
district court exceeded its authority by imposing an "illegal"
eight-year term of supervised release, his appeal falls outside
the scope of his waiver. He argues that the district court
abused its discretion in denying his motion for a continuance
of his sentencing hearing, and that his counsel’s failure to
make a pre-hearing motion to continue the sentencing consti-
tuted ineffective assistance. We address the threshold question
of whether Copeland’s appeal waiver precludes him from pre-
senting his sentencing arguments, and find that it does. We
then turn to his contentions regarding the continuance.

                              A.

  We first examine whether Copeland entered a valid waiver.
We review the validity of an appeal waiver de novo, and "will
enforce the waiver if it is valid and the issue appealed is
within the scope of the waiver." United States v. Davis, 689
F.3d 349, 355 (4th Cir. 2012) (citing United States v. Blick,
408 F.3d 162, 168 (4th Cir. 2005)).

  "A defendant may waive the right to appeal his conviction
and sentence so long as the waiver is knowing and voluntary."
10                UNITED STATES v. COPELAND
Id. at 354 (4th Cir. 2012) (citation omitted). Although the
validity of an appeal waiver often depends on the adequacy of
the plea colloquy, "the issue ultimately is evaluated by refer-
ence to the totality of the circumstances." Blick, 408 F.3d at
169 (internal quotation omitted). "Generally, if a district court
questions a defendant regarding the waiver of appellate rights
during the Rule 11 colloquy and the record indicates that the
defendant understood the full significance of the waiver, the
waiver is valid." United States v. Thornsbury, 670 F.3d 532,
537 (4th Cir. 2012).

    Here, the record establishes that Copeland knowingly and
intelligently waived his right to appeal. During the plea collo-
quy, Copeland affirmed that he had "read and discuss[ed]
[the] entire plea agreement with [his] lawyer" before signing
it, and that he "underst[ood] each term" in it. J.A. 39. After
explaining the potential penalties to Copeland, the district
court read the appeal waiver aloud and questioned Copeland
as to whether he "underst[ood] the appellate rights [he was]
giving up in that paragraph." Id. at 40. Copeland replied that
he did. Id. Therefore, we find Copeland’s appeal waiver valid.

                               B.

                               1.

   We next consider whether Copeland’s sentencing challenge
falls within the scope of his valid appeal waiver. Copeland
primarily contends that the fact that the applicable Guidelines
range would have been lower under Simmons renders the dis-
trict court’s 216-month sentence substantively unreasonable.
The government responds that issues related to the appropri-
ate Guidelines range "fall[ ] squarely within the scope of
[Copeland’s] appeal waiver." Appellee’s Br. at 19.

  We agree. We addressed the ongoing validity of an appeal
waiver in light of a subsequent change in the law in Blick.
There, the defendant entered his plea agreement and received
                   UNITED STATES v. COPELAND                   11
his sentence before the Supreme Court decided United States
v. Booker, 545 U.S. 220 (2005), which rendered the Sentenc-
ing Guidelines advisory. 408 F.3d at 170. Blick argued that he
should be resentenced in light of Booker, despite the fact that
the appeal waiver in his plea agreement barred him from
appealing "any sentence within the maximum provided in the
statute of conviction." Id. at 169. We dismissed Blick’s claim
as within the scope of his valid appeal waiver, holding that
"[a]lthough the law changed after Blick pled guilty, his expec-
tations (as reflected in the plea agreement) did not." Id. at
173. Indeed, "Blick was sentenced precisely in the manner
that he anticipated." Id. We emphasized that "[p]lea bargains
rest on contractual principles" and noted that "each party
should receive the benefit of its bargain," id. (internal citation
and quotation omitted), such that a party "cannot . . . ask to
re-bargain the waiver of his right to appeal because of
changes in the law," id. at 170 (quoting United States v.
Lockett, 406 F.3d 207, 214 (3d Cir. 2005)).

   Further, in United States v. Brown, we addressed an appeal
waiver in which the defendant waived his right to appeal
"whatever sentence is imposed on any ground, including any
appeal pursuant to 18 U.S.C. § 3472," the statute that "pro-
vides for ‘review of an otherwise final sentence if the sen-
tence . . . was imposed as a result of an incorrect application
of the guidelines.’" 232 F.3d 399, 404 (4th Cir. 2000) (quot-
ing 18 U.S.C. § 3742(a)(2)). We found Brown’s subsequent
challenge to his classification as a career offender under
U.S.S.G. § 4B1.1 within the scope of his appeal waiver
because Brown "expressly waived his right to appeal what-
ever sentence the court imposed, ‘including’ one based on an
asserted ‘incorrect application’ of the Guidelines." Id. at 404.

   Copeland’s argument that he should receive the benefit of
Simmons on appeal is analytically indistinguishable from
those in Blick and Brown. Copeland expressly waived "the
right to appeal whatever sentence is imposed, including any
appeal pursuant to 18 U.S.C. § 3742, reserving only the right
12                   UNITED STATES v. COPELAND
to appeal from a sentence in excess of the applicable advisory
guideline range that is established at sentencing." J.A. 78
(emphasis added). Like Blick, Copeland was sentenced within
the appropriate Guidelines range established at the time of
sentencing, "precisely in the manner he anticipated." 408 F.3d
at 173. Copeland cannot invalidate his appeal waiver now to
claim the benefit of subsequently issued case law. Id. Like
Brown, his claims amount to a Guidelines challenge he
waived by limiting his right to appeal only "from a sentence
in excess of the applicable advisory guideline range that is
established at sentencing." We are thus compelled to conclude
that Copeland’s claims regarding the application of Simmons
fall within the scope of his valid appeal waiver.6

                                    2.

   In addition to arguing that the Guidelines range should
have been adjusted under Simmons, Copeland also contends
that the eight-year term of supervised release he received in
addition to his term of incarceration "exceeded the District
Court’s statutory authority" so as to render his sentence "ille-
gal." Appellant’s Reply Br. at 4. Copeland disputed the legal-
ity of his sentence for the first time in his reply brief.
Although generally we will not consider issues raised for the
first time in a reply brief, Yousefi v. I.N.S., 260 F.3d 318, 326
(4th Cir. 2001), we consider Copeland’s argument in light of
oral argument and supplemental briefing by the government.

   We recognize that an "appeal waiver does not always pre-
clude an appeal," such that "even a knowing and voluntary
waiver of the right to appeal cannot prohibit the defendant
from challenging a few narrowly-construed errors." United
  6
   Our conclusion is clearly distinguishable from our holding in United
States v. Jones, in which, unlike the case before us, "the government [did]
not seek to enforce the waiver." 667 F.3d 477, 486 (4th Cir. 2012). Since
"we will not sua sponte enforce [the waiver]," Jones’s case was rightly
remanded to the district for resentencing in light of Simmons. Id.
                  UNITED STATES v. COPELAND                  13
States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005). We have
recently clarified that the type of "illegal" sentence which a
defendant can successfully challenge despite an appeal waiver
"involv[es] . . . fundamental issues," including claims that "a
district court exceeded its authority," premised its sentence
"on a constitutionally impermissible factor such as race," or
violated the "post-plea . . . right to counsel." Thornsbury, 670
F.3d at 539; United States v. Marin, 961 F.2d 493, 496 (4th
Cir. 1992) ("[A] defendant could not be said to have waived
his right to appellate review of a sentence imposed in excess
of the maximum penalty provided by statute.").

   Copeland’s specific argument in this regard implicates the
applicability of the Fair Sentencing Act of 2010 (the "FSA").
The FSA, which had been passed at the time Copeland
pleaded guilty but was subsequently made retroactive in Dor-
sey v. United States, 132 S. Ct. 2321 (2012), would have the
effect of bringing Copeland’s plea to distributing five or more
grams of crack cocaine within the ambit of § 841(b)(1)(C)
rather than § 841(b)(1)(B).

   Even if we assume that the FSA applies, in light of our
analysis in Blick, the statute authorizes a term of "at least
three years" of supervised release. 21 U.S.C. § 841(b)(1)(C)
(emphasis added). Our holding in United States v. Pratt, 239
F.3d 640, 647 (4th Cir. 2001), forecloses Copeland’s argu-
ment. There, we clarified that "three years is only the mini-
mum term of supervised release permitted by § 841(b)(1)(C)."
Id. Despite being given the opportunity to do so, Copeland
fails to dispute Pratt’s applicability. Moreover, he asserts no
other bases of purported illegality. Therefore, Copeland’s
attempts to characterize his sentence as "illegal" and outside
the scope of his appeal waiver fail. As his 216-month sen-
tence falls within both the applicable Guidelines range estab-
lished at the time of sentencing and the statutory terms
authorized by §§ 841(b)(1)(B) and (C), Copeland’s sentence
cannot be "illegal" for purposes of circumventing the appeal
waiver.
14                UNITED STATES v. COPELAND
                               C.

   We next examine whether the district court erred in deny-
ing Copeland’s motion to continue his sentencing hearing. We
review the denial of a motion for a continuance for abuse of
discretion. United States v. Midgett, 488 F.3d 288, 297 (4th
Cir. 2007). A district court abuses its discretion when its
denial of a motion for continuance is "an unreasoning and
arbitrary insistence upon expeditiousness in the face of a justi-
fiable request for delay." Morris v. Slappy, 461 U.S. 1, 11-12
(1983) (quotation omitted). "[E]ven if such an abuse [of dis-
cretion] is found, the defendant must show that the error spe-
cifically prejudiced h[is] case in order to prevail." United
States v. Williams, 445 F.3d 724, 739 (4th Cir. 2006) (citation
and quotation omitted).

   Assessed under this deferential standard, it was not an
abuse of discretion for the district court to deny Copeland’s
motion for a continuance, either because "he wasn’t prepared
for the 10 to life" sentencing range, or because counsel was
unfamiliar with a Supreme Court decision. As to the former,
the district court explained that the written plea agreement
specified the enhanced statutory range and the United States
filed a § 851 statement of its intent to seek the enhanced
range. The district court further explained the enhanced pen-
alty to Copeland at the plea hearing. Copeland therefore had
ample notice of the potential sentence. Nor did the district
court abuse its discretion in not allowing a continuance so that
Copeland could familiarize himself with a recent Supreme
Court opinion with no demonstrable effect on his case. In
light of the fact that Copeland’s June 9, 2011 sentencing had
been scheduled for over three months, the district court’s
denial of additional time for preparation was neither unrea-
soning nor arbitrary. See United States v. Hedgepeth, 418
F.3d 411, 424 (4th Cir. 2005) (considering amount of time
defense counsel had had to prepare for sentencing in finding
                      UNITED STATES v. COPELAND                          15
that district court’s denial of continuance of sentencing hear-
ing was not an abuse of discretion).7

                                    III.

   For the foregoing reasons, Copeland’s appeal is dismissed
in part and his conviction is affirmed.

                                           DISMISSED IN PART AND
                                               AFFIRMED IN PART




  7
    Copeland’s argument that his trial counsel was constitutionally ineffec-
tive because she failed to move for a continuance before his sentencing
hearing also fails. "Claims of ineffective assistance of counsel are nor-
mally raised before the district court via 28 U.S.C. § 2255 and are cogni-
zable on direct appeal only where it conclusively appears on the record
that defense counsel did not provide effective representation." United
States v. Powell, 680 F.3d 350, 359 (4th Cir. 2012) (internal citation and
quotation omitted). There is no such conclusive appearance here.